J-S26001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.K.C.-C., A           :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.J.C., IV, FATHER              :
                                               :
                                               :
                                               :
                                               :   No. 3594 EDA 2018

               Appeal from the Order Entered November 19, 2018
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-AP-0000624-2018


    IN THE INTEREST OF: A.C., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: J.J.C., IV, FATHER              :
                                               :
                                               :
                                               :
                                               :   No. 3595 EDA 2018

               Appeal from the Order Entered November 19, 2018
              In the Court of Common Pleas of Philadelphia County
              Juvenile Division at No(s): CP-51-DP-0002599-2016


BEFORE:      PANELLA, P.J., GANTMAN, P.J.E., and PELLEGRINI, J.

MEMORANDUM BY PANELLA, P.J.:                              FILED JUNE 25, 2019

        In these consolidated appeals, J.J.C., IV (“Father”) appeals from the

decree involuntarily terminating his parental rights and the order changing the


____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S26001-19



placement goal from reunification to adoption with respect to his daughter,

A.K.C.-C., born in November of 2016 (“Child”).1 We affirm.

       The trial court set forth the following factual and procedural history of

this case:

       [The Philadelphia Department of Human Services (“DHS”)]
       originally became involved with this family in July 2016 for
       matters regarding Child’s siblings. On [], DHS received a General
       Protective Services (“GPS”) report alleging that Child tested
       positive for marijuana after Mother gave birth on that same day.
       On November 18, 2016, DHS met with Father at the hospital.
       Father requested a paternity test from DHS. Father informed DHS
       that he was employed, but he was unable to care for Child because
       he resided in a homeless shelter. When Child was ready for
       discharge on November 21, 2016, DHS obtained an Order of
       Protective Custody (“OPC”) and placed her with Paternal
       Grandmother.

       A shelter care hearing was held for Child on November 23, 2016.
       Father did not attend this hearing. The trial court lifted the OPC
       and ordered the temporary commitment to DHS to stand. On
       December 1, 2016, the trial court adjudicated Child dependent,
       discharged the temporary commitment, and committed Child to
       DHS based on present inability to provide proper parental care
       and control. Father was referred to the Clinical Evaluation Unit
       (“CEU”) for a drug and alcohol screen, assessment, monitoring,
       and three random drug and alcohol screens. Father was referred
       to the Achieving Reunification Center (“ARC”) for appropriate
       services. Father was also ordered to comply with the DHS
       investigation   and    to   comply    with    all  services    and
       recommendations. On December 2, 2016, Child was placed with
       a family friend (“Foster Parent”), which is where Child currently
       resides.

       On February 27, 2017, a permanency review hearing was held for
       Child. Father was not present for this hearing. The trial court
____________________________________________


1 The trial court entered a decree voluntarily terminating the parental rights
of Child’s mother, S.S.C. (“Mother”). Mother did not file a notice of appeal,
nor has she participated in this appeal.

                                           -2-
J-S26001-19


     learned that Father was incarcerated. The trial court found that
     Child’s placement continued to be necessary and appropriate.

     On May 2, 2017, a permanency review hearing was held for Child.
     Father was present for this hearing. The trial court learned that
     Father was released from prison. Father was referred to the ARC
     for services and CUA was ordered to conduct a home assessment
     at Father’s home.

     On June 22, 2017, Community Umbrella Agency (“CUA”) revised
     the [Single Case Plan (“SCP”)]. Father did not participate in this
     meeting.    Child’s goal was identified as “return to parent.”
     Father’s parental objectives were to sign medical consents and
     releases for Child; engage in parenting education classes through
     ARC services; establish a relationship with Child; and attend
     weekly supervised visits at the agency.

     On September 12, 2017, a permanency review hearing was held
     for Child. Father was present for this hearing. It was determined
     that Father had been moderately compliant with the permanency
     plan. Father was ordered to continue attending visits with Child
     at the agency and the visits could be modified by agreement of
     the parties.

     On December 11, 2017, a permanency review hearing was held
     for Child. Father was present for this hearing. It was determined
     that Father had been moderately compliant with the permanency
     plan.    Father was ordered to provide documentation of his
     employment to CUA. Additionally, Father’s visitation was modified
     to bi-weekly, supervised visitation at the agency, due to lack of
     participation. The trial court ordered that if Father attended three
     scheduled visits with Child, Father’s visits may return to weekly
     supervised at the agency.

     On March 9, 2018, a permanency review hearing was held for
     Child. Father was present for this hearing. It was determined
     that Father was not compliant with the permanency plan. Father
     was referred to the CEU for a forthwith drug screen, dual diagnosis
     assessment, and three random drug screens. The trial court
     suspended Father’s visits until further notice and issued a stay-
     away order against Father. On March 9, 2018, the trial court
     ordered that a protective order be entered on behalf of all
     caregivers and social workers involved in the case to ensure the
     safety and promote the best interests of Child. Father was
     ordered to refrain from any contact, directly or indirectly, and to


                                    -3-
J-S26001-19


       refrain from any and all intimidation personally or by family and/or
       friends.

       On March 16, 2018, the SCP was revised.                    Child’s
       alternate/concurrent goal was identified as adoption. Father’s
       parental objectives were to sign medical consents and releases for
       Child; obtain stable employment and provide CUA with
       documentation; obey the court order regarding cancelled
       visitation with Child until the stay-away order was lifted; and
       attend anger management classes.

       On June 1, 2018, a permanency review hearing was held for Child.
       Father was not present for this hearing. It was determined that
       Father was not compliant with the permanency plan. Father was
       referred to the CEU for a forthwith drug screen, assessment, and
       three random drug screens, once he availed himself.

       Child has been in DHS care since November 21, 2016, her entire
       life. Father has failed to consistently comply with his objectives
       and comply with court orders throughout the life of the case. DHS
       filed petitions to involuntarily terminate Father’s parental rights
       and change Child’s permanency goal to adoption on August 10,
       2018.

Trial Court Opinion, 2/19/19, at 1-3.

       The trial court conducted a hearing on DHS’s petitions on November 19,

2018.2 DHS presented the testimony of Faith-Joy Toe, the CUA case manager.
____________________________________________


2 At the hearing, Child had the benefit of both a guardian ad litem (“GAL”),
Attorney Carla Beggin, as well as separate legal counsel, Attorney Daniel
Kurland. Attorney Kurland indicated that he met with Child, who was two
years old, and noted that Child was not able to vocalize her wishes, but
appeared to be very well taken care of in the foster home. N.T., 11/19/18, at
41. Attorney Kurland advocated for the termination of Father’s parental
rights. Id. at 59. As such, we find the requirements of 23 Pa.C.S.A. § 2313(a)
were satisfied. See In re Adoption of L.B.M., 161 A.3d 172, 174-75, 180
(Pa. 2017) (plurality) (stating that, pursuant to 23 Pa.C.S.A. § 2313(a), a
child who is the subject of a contested involuntary termination proceeding has
a statutory right to counsel who discerns and advocates for the child’s legal
interests, defined as a child’s preferred outcome); see also In re T.S., 192
A.3d 1080, 1089-1090, 1092-93 (Pa. 2018) (finding the preferred outcome of



                                           -4-
J-S26001-19



Father testified on his own behalf. On November 19, 2018, the trial court

entered the decree involuntarily terminating Father’s parental rights to Child,

and the order changing Child’s permanent placement goal to adoption. Father

filed timely notices of appeal and concise statements of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).                This Court

consolidated the appeals sua sponte.

       On appeal, Father raises the following issues for our review:

       1. Did the [t]rial judge rule in error that [DHS] me[]t its burden
       of proof that Father’s parental rights to his child be terminated.

       2. Did the trial judge rule in error that the termination of Father’s
       parental rights would best serve the needs and welfare of the
       child[].

       3. Did the [t]rial judge rule in error that [DHS] me[]t its burden
       of proof that the goal be changed to adoption.

Father’s Brief at 3.

       We review these claims mindful of our well-settled standard of review:

       The standard of review in termination of parental rights cases
       requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
____________________________________________


a child who is too young or non-communicative to be unascertainable and
reaffirming the ability of an attorney-GAL to serve a dual role and represent a
child’s non-conflicting best interests and legal interests).


                                           -5-
J-S26001-19


     emphasized our deference to trial courts that often have first-hand
     observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

     Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S.A. § 2101-2938, which requires a bifurcated analysis:

     Initially, the focus is on the conduct of the parent. The party
     seeking termination must prove by clear and convincing evidence
     that the parent’s conduct satisfies the statutory grounds for
     termination delineated in Section 2511(a). Only if the court
     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

     In this case, the trial court terminated Father’s parental rights pursuant

to 23 Pa.C.S.A. § 2511(a)(1) and (2), as well as (b). This Court may affirm

the trial court’s decision regarding the termination of parental rights with

regard to any one subsection of Section 2511(a), as well as Section 2511(b).

See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). We will

focus our analysis on Section 2511(a)(2) and (b), which provides as follows:

     § 2511. Grounds for involuntary termination

     (a) General rule.--The rights of a parent in regard to a child may
     be terminated after a petition filed on any of the following
     grounds:



                                     -6-
J-S26001-19


                                     ***

          (2) The repeated and continued incapacity, abuse, neglect
         or refusal of the parent has caused the child to be without
         essential parental care, control or subsistence necessary
         for his physical or mental well-being and the conditions and
         causes of the incapacity, abuse, neglect or refusal cannot
         or will not be remedied by the parent.

                                     ***

     (b) Other considerations.--The court in terminating the rights
     of a parent shall give primary consideration to the developmental,
     physical and emotional needs and welfare of the child. The rights
     of a parent shall not be terminated solely on the basis of
     environmental factors such as inadequate housing, furnishings,
     income, clothing and medical care if found to be beyond the
     control of the parent. With respect to any petition filed pursuant
     to subsection (a)(1), (6) or (8), the court shall not consider any
     efforts by the parent to remedy the conditions described therein
     which are first initiated subsequent to the giving of notice of the
     filing of the petition.

23 Pa.C.S.A. § 2511(a)(2) and (b).

     We first consider whether the trial court abused its discretion by

terminating Father’s parental rights pursuant to Section 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those



                                     -7-
J-S26001-19



grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      In his first issue, Father argues that the trial court erred in determining

grounds for termination existed pursuant to Section 2511(a)(2). See Father’s

Brief at 5-7. Father claims that he met nearly all of his SCP goals, and that

the only goal he did not address involved housing. See id. at 5-6. Father

asserts that his visits were suspended by the court, and this resulted in a

“form of judicial alienation.” See id. at 6. Father contends that he never

“threatened the child or harmed the child” and that his “only disagreements

and arguments were with some of the adults on the case.” See id. With

respect to housing, Father contends that the evidence does not support

termination of his parental rights, observing that parental rights cannot be

terminated solely on the basis of environmental factors such as inadequate

housing if found to be beyond the control of the parent. See id. at 7.

      The trial court concluded that termination pursuant to Section

2511(a)(2) was appropriate, explaining:

      Throughout the time that Child has been in the custody of DHS,
      Father’s SCP objectives were dual diagnosis, random drug
      screens, parenting, housing, employment, supervised visitation
      with Child, and anger management. Father was aware of his
      objectives. Although Father did engage in a mental health
      program at some point during the life of the case, Father never
      complied with the drug and alcohol portion of the dual diagnosis
      objective.   Father did not avail himself to the CEU for an
      assessment or for random drug screens until September 28,



                                      -8-
J-S26001-19


       2017,[3] after the petitions were filed. Father was aware that he
       was ordered to visit the CEU for a dual diagnosis assessment and
       random drug screens. Father claimed that CUA never called him
       for a random drug screen, but CUA indicated that the CUA case
       manager’s supervisor reached out to Father regarding the random
       drug screens. CUA has no information that he has attended a
       mental health assessment. CUA still has concerns regarding
       Father’s mental health status. Father confirmed that he is not
       participating in any type of mental health treatment. Father
       completed parenting, housing, and employment workshops at the
       ARC in 2017. Although Father completed employment and claims
       that he works under the table, Father has never given CUA any
       verification of employment or income. Father did complete
       housing at the ARC, but Father presented a new address at the
       termination and goal change hearing. Father never provided his
       new address to the CUA case manager, never requested a home
       assessment at the new residence, and never provided information
       about the occupants of the home for clearances. Father is always
       transient and fails to avail himself to CUA for home assessments
       by maintaining his current address with CUA. Father’s visits have
       been suspended since March 9, 2018. Father’s visits were to
       remain suspended until Father completed the dual diagnosis
       assessment and any recommended services, including anger
       management. Father’s visits were suspended due to Father’s
       angry and aggressive demeanor while at the courthouse for the
       permanency review hearing on March 9, 2018, and a prior incident
       at visitation towards CUA. While Father was at the courthouse for
       the March 9, 2018, permanency review hearing, Father
       threatened Mother, a sibling of Child, the previous foster parent,
       the resource parent, the CUA case manager, and the visitation
       staff by stating, “Anybody that try to take my child from me will
       get it. They can get it.” When Father made these statements,
       Father was angry, aggressive, and pacing back and forth. Father
       denies being threatening, but Father has had a prior incident of
____________________________________________


3 The reference to the CEU involvement beginning on September 28, 2017
appears to be a typographical error, as the record from Child’s dependency
docket contains a CEU Progress Report indicating that the drug screens and
assessment occurred between September of 2018 and November of 2018.
CEU Progress Report. This is consistent with the testimony at the hearing.
See N.T., 11/19/18, at 21. Further, it appears that Father provided a negative
drug screen in December of 2016, and a drug screen in January of 2017 that
was positive for marijuana.

                                           -9-
J-S26001-19


      being angry and not taking re-direction from CUA. Prior to the
      suspension of Father’s visits, Father missed a substantial amount
      of supervised visits with Child between 2017 and early 2018. In
      2017, Father attended nine visits, but missed eleven scheduled
      visits. For the life of the case, Father has only visited Child for a
      total of eighteen hours. When the CUA case manager attempted
      to speak to Father about the missed visits at a meeting, Father
      became so angry and aggressive that CUA had to abruptly end the
      meeting due to safety concerns. Father’s SCP objectives were
      modified to include anger management due to Father’s behavior
      on March 9, 2018. Father stated that he never completed an
      anger management class. Father’s visits were not reinstated
      because he did not comply with anger management and drug and
      alcohol programs. At the time that the petitions were filed, Father
      had been minimally compliant with his goals.            Child needs
      permanency, which Father cannot provide.                Father has
      demonstrated that he is unwilling to provide Child with essential
      parental care, control, or subsistence necessary for her physical
      and mental well-being. Father has not inquired about Child’s
      physical well-being or medical status. The conditions and causes
      of Father’s incapacity cannot or will not be remedied by Father.
      Child has been in foster care for most of her life. Father has
      attended almost all of the court hearings in this matter and is
      aware of his SCP objectives. Father had ample opportunity to put
      himself in a position to parent. Child cannot be safely returned to
      Father’s care. Father’s repeated and continued incapacity has not
      been mitigated. The DHS witness was credible. Termination
      under 23 Pa.C.S.A. § 2511(a)(2) was [] proper.

Trial Court Opinion, 2/19/19, at 7-9 (citations to the record omitted).

      The record supports the trial court’s decision to terminate Father’s

parental rights pursuant to Section 2511(a)(2). Toe, the CUA case manager,

testified Father first made contact in July of 2017 after Father was released

from incarceration. See N.T., 11/19/18, at 17. At that time, she informed

Father that the SCP required him to attend dual diagnosis treatment; submit

negative drug screens; attend ARC for parenting, housing, and employment

programs; obtain appropriate housing; and attend visitation at the agency.


                                     - 10 -
J-S26001-19



See id. at 18. Although Father completed his ARC programs, Father did not

participate in a dual diagnosis program until just before the termination

hearing. See id. at 19-20. Father attended some mental health treatment,

but, at the time of the termination hearing, he was not actively treating. See

id. at 20, 54.     Further, Father did not regularly submit to drug testing or

schedule his drug and alcohol assessment until September of 2018. See id.

at 21-23, 36. DHS did not receive Father’s drug and alcohol assessment until

the day of the termination hearing. See id. at 31.

       Further, Father’s visitation was sporadic. Father missed 11 out of 20

visits. See id. at 24, 36. Prior to a permanency review hearing in March of

2018, Father made the threat, “Anybody that try to take my child from me

will get it,” towards Mother, CUA staff, and the resource parents. See id. at

27-29. As a result, the juvenile court issued a stay-away order, suspending

Father’s visitation. See id. at 30-31. Further, the SCP was revised to include

anger management classes, which Father acknowledged he did not attend.

See id. at 42, 60.         Father did not visit with Child following the order

suspending visitation and, during the time Child was in care, Father saw her

for only 18 hours over nine visits. See id. at 36-37.

       Moreover, Father did not avail himself of the opportunity to have DHS

perform a home assessment4 and DHS could not verify employment or

____________________________________________


4 Father testified he previously resided in at least two different homes during
the time Child was in care. See N.T., 11/19/18, at 54-55. At the termination
hearing, Father reported a new address. See id. at 5-6, 32.

                                          - 11 -
J-S26001-19



income, as Father claimed he was working as a barber and in construction,

but did not provide proof of income.          See id. at 33-35, 46-47.        Toe

characterized Father’s compliance as minimal. See id. at 38-39. She did not

believe that Child could safely be returned to Father’s care. See id.

      Although Father argues he was prevented from visiting Child due to

“judicial alienation,” Father did not appeal the order suspending his visitation,

missed more than half of the visits he was permitted, and made limited

progress towards meeting the other requirements of the SCP.

      Further, contrary to Father’s argument, the trial court did not terminate

Father’s parental rights “solely on the basis of environmental factors such as

inadequate housing. . . if found to be beyond the control of the parent.” See

23 Pa.C.S.A. § 2511(b).        Instead, Father did not avail himself of the

opportunity to allow DHS to investigate his housing, and presented no

evidence that his housing issues were beyond his control.

      Moreover, the trial court did not base its termination decision solely on

Father’s housing.    Rather, the trial court based its decision on numerous

failures on the part of Father to comply with the SCP.

      As this Court has stated, “a child’s life cannot be held in abeyance while

a parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006). The record substantiates the conclusion that Father’s repeated and

                                     - 12 -
J-S26001-19



continued incapacity, abuse, neglect, or refusal has caused Child to be without

essential parental control or subsistence necessary for her physical and mental

well-being. See In re Adoption of M.E.P., 825 A.2d at 1272. What is more,

the record supports the court’s determination that Father cannot or will not

remedy this situation.    See id.    As noted above, in order to affirm a

termination of parental rights, we need only agree with the trial court as to

any one subsection of Section 2511(a) before assessing the determination

under Section 2511(b), and we, therefore, need not address any further

subsections of Section 2511(a). In re B.L.W., 843 A.2d at 384.

      As to Section 2511(b), our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23 Pa.C.S.
      § 2511(b). The emotional needs and welfare of the child have
      been properly interpreted to include “[i]ntangibles such as love,
      comfort, security, and stability.” In re K.M., 53 A.3d 781, 791
      (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
      this Court held that the determination of the child’s “needs and
      welfare” requires consideration of the emotional bonds between
      the parent and child. The “utmost attention” should be paid to
      discerning the effect on the child of permanently severing the
      parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted).


                                    - 13 -
J-S26001-19



      With respect to Section 2511(b), Father argues that the trial court did

not consider the impact of severing Child’s bond with Father, claiming that

DHS did not present any evidence of the interactions between Father and

Child. See Father’s Brief at 7. Father asserts that the evidence presented at

the hearing only related to the bond between Child and her foster parents.

See id. at 8. Accordingly, Father concludes that the trial court erred in its

determination pursuant to Section 2511(b) because it lacked evidence about

the impact that severing the bond between Father and Child would have on

Child. See id. at 8.

      The trial court determined that DHS established that termination of

Father’s parental rights best met Child’s needs and welfare pursuant to Section

2511(b), explaining:

      For the life of the case, Father has only visited Child for a total of
      eighteen hours. Father has never provided any gifts or cards to
      Child. Father has never inquired about Child’s physical well-being
      or her medical status. In the early stages of the case, Father
      would ask for pictures, but he has not inquired since. Child does
      not know Father. Child is currently placed with resource parents
      and two of her siblings. Child depends on her resource parents
      for her day-to-day needs. Child is developmentally on track and
      thriving in the care of the resource parents. When Child is
      separated from the resource parents, she will follow them and
      cries. Child is very attached to her resource parents. It would be
      detrimental to Child and her siblings if Child was removed from
      the resource parents’ home. Child is bonded with the resource
      parents. Child does not depend on Father for any of her daily
      needs. Child cannot be safely returned to Father’s care. Child
      was appointed legal counsel (“Legal Counsel”) and Legal Counsel
      met with Child and had the chance to observe Child. Since Child
      is only two-years-old, Child was unable to verbalize her wishes
      regarding adoption or reunification. Legal Counsel did observe
      that Child is well cared-for in the resource parents’ home. The

                                     - 14 -
J-S26001-19


      record establishes by clear and convincing evidence that
      termination would not sever an existing and beneficial relationship
      with Father. It is in the best interest of Child to be freed for
      adoption and it would not be harmful to Child if Father’s parental
      rights were terminated. The DHS witness was credible. The trial
      court’s termination of Father’s parental rights to Child under 23
      Pa.C.S.A. § 2511(b) was proper and there was no error of law or
      an abuse of discretion.

Trial Court Opinion, 2/19/19, at 10-11 (citations to record omitted).

      The record supports the trial court’s conclusion that termination of

Father’s parental rights best meets Child’s needs and welfare pursuant to

Section 2511(b). Toe testified that Father’s relationship with Child consisted

of nine visits for 18 hours, with no contact after March of 2018. See N.T.,

11/19/18, at 36-37.    Although Father initially asked for pictures of Child,

Father did not provide gifts or cards for Child, and did not otherwise inquire

about her well-being. See id. at 37. Toe testified that Child does not know

Father. See id.

      Child has been in the same foster home for essentially her entire life,

and she lives with her siblings. See id. at 4, 7-8, 14. In Father’s absence,

Child is thriving in foster care. See id. at 38. Child is attached to her foster

parents and refers to them as “mom” and “dad.” See id. Toe believed that

it would be harmful to Child to separate her from her foster parents. See id.

In contrast, Toe opined that terminating Father’s parental rights would not be

harmful to her, and that it would be in Child’s best interest to be freed for

adoption. See id. at 39.




                                     - 15 -
J-S26001-19



      Contrary to Father’s argument, the credited testimony established the

lack of a bond as Child does not know Father. Further, Child is thriving with

her resource parents. Preserving Father’s parental rights would serve only to

deny Child the permanence and stability to which she is entitled. See In re

Adoption of C.D.R., 111 A.3d 1212, 1220 (Pa. Super. 2015) (“Clearly, it

would not be in Child’s best interest for his life to remain on hold indefinitely

in hopes that Mother will one day be able to act as his parent”). Accordingly,

the trial court did not err in terminating Father’s parental rights to Child

pursuant to Section 2511(b).

      In his final issue, Father argues the trial court erred in changing Child’s

permanent placement goal to adoption. The Juvenile Act governs proceedings

to change a child’s permanent placement goal. See 42 Pa.C.S.A. §§ 6301-

6375. Trial courts must apply the following analysis:

      Pursuant to [42 Pa.C.S.A.] § 6351(f) of the Juvenile Act, when
      considering a petition for a goal change for a dependent child, the
      juvenile court is to consider, inter alia: (1) the continuing
      necessity for and appropriateness of the placement; (2) the extent
      of compliance with the family service plan; (3) the extent of
      progress made towards alleviating the circumstances which
      necessitated the original placement; (4) the appropriateness and
      feasibility of the current placement goal for the children; (5) a
      likely date by which the goal for the child might be achieved; (6)
      the child’s safety; and (7) whether the child has been in placement
      for at least fifteen of the last twenty-two months. The best
      interests of the child, and not the interests of the parent, must
      guide the trial court. As this Court has held, a child’s life simply
      cannot be put on hold in the hope that the parent will summon
      the ability to handle the responsibilities of parenting.




                                     - 16 -
J-S26001-19



In re A.B., 19 A.3d 1084, 1088-89 (Pa. Super. 2011) (citations and quotation

marks omitted).

      Father asserts that the trial court erred by failing to consider the

emotional bond between Father and Child and “the effect of its permanent

severance on the child.” See Father’s Brief at 8. Father contends that there

was no evidence about the impact that severing the parental bond would have

on Child. See id. at 9. Accordingly, Father asserts that the trial court erred

in concluding that it was in Child’s best interest to change Child’s permanency

goal to adoption. See id.

      Addressing its decision to change the permanent placement goal to

adoption, the trial court wrote:

      Child is currently placed with resource parents and two of her
      siblings. Child depends on her resource parents for her day-to-
      day needs. Child is developmentally on track and thriving in the
      care of the resource parents. Child has been with [the resource
      parents] almost since the day of her birth. When Child is
      separated from the resource parents, she will follow them and
      cries. Child is very attached to [the resource parents]. Child
      cannot be safely returned to Father’s care. It is in the best interest
      of Child to be freed for adoption. The DHS witness was credible.
      The record established by clear and convincing evidence that the
      court’s change of Child’s permanency goal from reunification to
      adoption was proper. Child needs permanency.

Trial Court Opinion, 2/19/19, at 13 (citations to record omitted).

      Our review of the record supports the trial court’s finding that a goal

change to adoption was in Child’s best interest.           At the time of the

proceedings, in November of 2018, Child had been in foster care for over two

years. Father saw Child for 18 hours over her time in care, and Child does


                                     - 17 -
J-S26001-19



not know Father. Additionally, Father failed to make any material progress

towards reunification during Child’s time in care. Accordingly, it is clear that

Father will not be in a position to provide Child with a safe and permanent

home at any point in the foreseeable future. In addition, the record reveals

that Child does not share a bond with Father and instead shares a parental

bond with her resource parents. Therefore, we discern no abuse of discretion

by the court in changing Child’s permanent placement goal from reunification

to adoption.

      For the foregoing reasons, we affirm the decree terminating Father’s

parental rights to Child, and the order changing Child’s permanent placement

goal to adoption.

      Decree and order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/25/19




                                     - 18 -